                       UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF MASSACHUSETTS
__________________________________________
                                                :
COMMONWEALTH OF MASSACHUSETTS,                  :  Case No. 17-cv-11930-NMG
                                                :
                  Plaintiff,                    :  SECOND AMENDED
                                                :  COMPLAINT FOR
          v.                                    :  DECLARATORY AND
                                                :  INJUNCTIVE RELIEF
UNITED STATES DEPARTMENT OF                     :
HEALTH AND HUMAN SERVICES;                      :  Leave to File Granted on
ALEX M. AZAR II, in his official capacity as    :  July 8, 2019
Secretary of Health and Human Services;         :
UNITED STATES DEPARTMENT OF THE                 :
TREASURY; STEVEN T. MNUCHIN, in his             :
official capacity as Secretary of the Treasury; :
UNITED STATES DEPARTMENT OF                     :
LABOR; and R. ALEXANDER ACOSTA, in his :
official capacity as Secretary of Labor,        :
                                                :
                  Defendants.                   :
__________________________________________:

                                      INTRODUCTION

       1.      The Commonwealth of Massachusetts (“Commonwealth”) files this action to

protect itself, and thousands of Massachusetts women, from the substantial harms that will result

from the Defendants’ attempt to nullify the provisions of the Affordable Care Act that guarantee

women equal access to preventive medical care—specifically contraceptive care and services.

The Defendants have issued two Final Rules (“the Rules”) authorizing employers with religious

or moral objections to contraception to block their employees, and their employees’ dependents,

from receiving health insurance coverage for contraceptive care and services. See 83 Fed. Reg.

57536 (Nov. 15, 2018); 83 Fed. Reg. 57592 (Nov. 15, 2018). In issuing the Rules, the

Departments have ignored the required administrative rulemaking process and have disregarded



                                                   1
a wealth of medical research and evidence demonstrating the critical importance of contraceptive

coverage for women’s health.

       2.      The Rules jeopardize the health care of women in Massachusetts and nationwide,

promote the religious freedom of corporations over the autonomy and health of women, and

leave the States to bear additional health care costs both with regard to contraceptive and

prenatal care as well as other services associated with unintended pregnancies and related

negative health outcomes for both women and their children.

       3.      The Defendants have violated the procedural and substantive components of the

Administrative Procedure Act, the Establishment Clause of the First Amendment to the

Constitution, and the Equal Protection guarantee implicit in the Fifth Amendment to the

Constitution. The Commonwealth seeks to enjoin implementation of, and invalidate, the Rules

so that no individual or family in Massachusetts, or across the country, is harmed.

                                JURISDICTION AND VENUE

       4.      The Court has subject matter jurisdiction over this action under 28 U.S.C § 1331

and may enter declaratory relief under 28 U.S.C § 2201(a).

       5.      The District of Massachusetts is a proper venue for this action under 28 U.S.C.

§§ 1391(b)(2) and 1391(e)(1)(C).

                                            PARTIES

       3.      The Commonwealth of Massachusetts, represented by and through its Attorney

General, is a sovereign State of the United States.

       4.      Defendant United States Department of Health and Human Services (“HHS”) is

an executive agency of the United States government. HHS’s principal address is 200

Independence Avenue, SW, Washington, DC 20201.


                                                      2
       5.     Defendant Alex M. Azar II is the Secretary of the Department of Health and

Human Services. He is named in his official capacity. His principal address is 200 Independence

Avenue, SW, Washington, DC 20201.

       6.     Defendant United States Department of the Treasury (“Treasury”) is an executive

agency of the United States government. Treasury’s principal address is 1500 Pennsylvania

Avenue, NW, Washington, DC 20220.

       7.     Defendant Steven T. Mnuchin is named in his official capacity as Secretary of the

Treasury. His principal address is 1500 Pennsylvania Avenue, NW, Washington, DC 20220.

       8.     Defendant United States Department of Labor (“DOL”) is an executive agency of

the United States government. DOL’s principal address is 200 Constitution Avenue, NW,

Washington, DC 20210.

       9.     Defendant R. Alexander Acosta is named in his official capacity as Secretary of

DOL. His principal address is 200 Constitution Avenue, NW, Washington, DC 20210.

       10.    HHS, Treasury, and DOL (collectively the “Departments”) are responsible for

implementing various provisions of the Patient Protection and Affordable Care Act (“ACA”).

The ACA amends certain provisions of the Public Health Service Act (“PHS Act”) concerning

group health plans and health insurance issuers in the group and individual markets, and

incorporates them into the Employee Retirement Income Security Act (“ERISA”) and the

Internal Revenue Code. HHS regulates and enforces provisions of the ACA applicable to group

health plans and health insurance issuers in the group and individual markets; DOL regulates and

enforces provisions of the ACA incorporated into ERISA and applicable to employer self-

insured health plans; and Treasury regulates and enforces the tax-related provisions of the ACA.




                                                   3
                                        BACKGROUND

I.       The Affordable Care Act and Implementation of the Contraceptive Mandate

         A.    Preventive Services Requirement

         13.   The ACA transformed the health care system by expanding coverage to millions

of previously uninsured Americans, protecting individuals against the denial of coverage for pre-

existing conditions, and requiring health plans to guarantee certain types of coverage to all

insured.

         14.   The ACA also included new civil rights protections that prohibited discrimination

on the basis of sex and other protected categories in most health care programs and activities. 1

These protections added to existing federal anti-discrimination provisions, including Title VII of

the Civil Rights Act of 1964, which prohibits discrimination in the provision of employer-

sponsored health care plans. 2

         15.   The ACA generally3 requires that employer-sponsored health insurance plans

include coverage for certain minimum essential benefits, including a range of preventive care

services (“preventive services requirement”). Preventive services coverage must be provided on

a no-cost basis—that is, without cost-sharing requirements for employees and their dependents

who are covered by the plans. 4

         16.   The ACA was the first law to set minimum coverage requirements across all

health markets. At the time the ACA was passed, many States had laws and regulations




     1
     42 U.S.C. § 18116.
     2
     42 U.S.C. § 2000e et seq.
   3
     The preventive services requirement does not apply to “grandfathered health plans.” See 42
U.S.C. § 18011.
   4
     42 U.S.C. §§ 18022 & 300gg-13.

                                                     4
concerning coverage requirements for health plans issued by health insurers. However, States

are generally preempted from regulating self-insured employer plans, which are governed by

ERISA. As of 2010, approximately 80% of large employers (over 1000 employees), and 50% of

mid-sized employers (200-1000 employees), offered self-insured plans. 5

       17.      As originally drafted, the preventive services requirement mandated that health

plans cover three categories of care at no added cost to plan participants: (a) evidence based

items or services recommended by the U.S. Preventive Services Task Force; (b) immunizations

recommended by an advisory committee of the Centers for Disease Control and Prevention; and

(3) preventive care and screenings for infants, children, and adolescents provided for in

guidelines issued by the Health Resources and Services Administration (“HRSA”). 6

       18.      These three categories did not adequately cover medically necessary preventive

care services for women. Gender-based disparities in health insurance coverage, and health care

markets in general, made it more difficult and expensive for women, relative to men, to access a

range of medically necessary preventive care services.

       19.      To redress these disparities, and guarantee women equal access to preventive

medicine, Congress passed the Women’s Health Amendment. The Amendment added a fourth

category to the preventive services requirement mandating no-cost coverage for “with respect to

women, such additional preventive care and screenings . . . as provided for in comprehensive

guidelines supported by the Health Resources and Services Administration for purposes of this

paragraph.” 7



   5
     Rand Corp., “Employer Self-Insurance Decisions,” at 17-18 (Mar. 2011) (prepared for DOL
and HHS).
   6
     42 U.S.C. § 300gg-13(a)(1)–(3).
   7
     S. Amdt. 2791, 111th Congress (2009-2010), codified at 42 U.S.C. § 300gg-13(a)(4).

                                                     5
       20.     Congress did not mandate coverage for specific preventive care services. Instead,

Congress delegated authority to the HRSA to determine the services that must be covered.

HRSA is an agency within HHS.

       21.     HHS and HRSA enlisted the Institute of Medicine (“IOM”) to convene a

committee of experts to assess what preventive services were necessary to protect women’s

health and well-being. The committee convened by the IOM included specialists in disease

prevention, women’s health issues, and evidence-based guidelines. 8

       22.     The IOM recommended that the HRSA Guidelines on preventative care services

for women include “the full range of Food and Drug Administration-approved contraceptive

methods, sterilization procedures, and patient education and counseling for women with

reproductive capacity.” The IOM noted that this recommendation was consistent with the

position of many professional health care organizations, including the American Congress of

Obstetricians and Gynecologists, the American Academy of Family Physicians, the American

Academy of Pediatrics, the Society of Adolescent Medicine, the American Medical Association,

and many others. The IOM also noted that coverage of contraceptive care and family planning

services was “standard practice” for most private and federally-funded insurance programs, and

was required by Medicaid. 9

       23.     The IOM found that access to contraception reduced unintended pregnancies,

adverse pregnancy outcomes, and other negative health consequences for women and children.

It recognized that there were many different methods of FDA approved contraception, the

effectiveness and appropriateness of which varied depending on age, sexual practices, and health


   8
      Institute of Medicine, “Clinical Preventive Services for Women: Closing the Gaps,” at v-vi,
1-2 (2011) (“IOM Report”).
    9
      Id. at 104, 109-10.

                                                   6
conditions. And it determined that even small cost-sharing requirements could significantly

reduce the use of contraception, particularly more effective, long-lasting methods. 10

        24.    The IOM identified unintended pregnancy as a significant problem in the United

States. In 2001, for example, 49% of pregnancies nationwide were unintended. Women

experiencing unintended pregnancies are more likely than women with intended pregnancies to

receive late or no prenatal care, to smoke or consume alcohol during pregnancy, and to be

depressed during pregnancy. Children born as the result of unintended pregnancy have

significantly increased odds of preterm birth and low birth weight compared with children born

of intended pregnancies, and are less likely to be breastfed. 11

        25.    The IOM also found that contraception provides women with important health

benefits apart from avoiding unwanted pregnancies, including decreasing the risk of certain

cancers, treating menstrual disorders, and protecting against pelvic inflammatory disease and

some benign breast diseases. 12

        26.    In accordance with the IOM’s recommendation, HRSA’s Women’s Preventive

Services Guidelines, promulgated in August 2011, required employers to provide “coverage,

without cost sharing,” for “[a]ll Food and Drug Administration-approved contraceptive methods,

sterilization procedures, and patient education and counseling” (“contraceptive care

requirement”). 13




   10
      Id. at 102-10.
   11
      Id. at 102-04.
   12
      Id. at 107.
   13
       See HRSA, “Women’s Preventive Services Guidelines,”
(https://www.hrsa.gov/womensguidelines/).

                                                      7
         27.   The contraceptive care requirement (together with the balance of the HRSA

Guidelines) went into effect beginning in August 2012.

         28.   HRSA updated the Women’s Preventive Services Guidelines in December 2016.

After reviewing the available medical research and evidence, HRSA determined that the

Guidelines should continue to require full coverage for contraceptive care and services.

         B.    Accommodations for Religious Objections to Contraceptive Coverage

         29.   Significant numbers of Americans have religious-based objections to a range of

medical services and procedures, and to medical care in general.

         30.   Nevertheless, Congress declined to include a “conscience amendment” in the

ACA that would have permitted employers, insurers, and others to deny coverage based upon

religious beliefs or moral convictions.

         31.   Between 2011 and 2015, however, the Departments took regulatory action to

accommodate religious objections targeting women’s contraceptive care to the extent required by

federal law, particularly the Religious Freedom Restoration Act. 14 The Departments undertook

several rounds of rulemaking to produce regulations that balanced employees’ statutory right to

receive contraceptive coverage with employers’ religious objections to providing that coverage.

         32.   Throughout this process, the Departments vigorously defended the government’s

compelling interest in enforcing the contraceptive care requirement. 15

         33.   In 2011, the Departments issued regulations that exempted churches and their

integrated auxiliaries, conventions and associations of churches, and the exclusively religious



   14
      See, e.g., 75 Fed. Reg. 41,726 (July 19, 2010); 76 Fed. Reg. 46,621 (Aug. 3, 2011); 77 Fed.
Reg. 8,725 (Feb. 15, 2012); 78 Fed. Reg. 39,870 (July 2, 2013); 79 Fed. Reg. 51,092 (Aug. 27,
2014); 80 Fed. Reg. 41,318 (July 14, 2015).
   15
        Id.

                                                    8
activities of religious orders from the contraceptive care requirement (“Church Exemption”).

The Departments later explained that the Church Exemption was necessary to respect the special

“sphere of autonomy for houses of worship,” and was consistent with exemptions provided in

state contraceptive coverage laws. 16

        34.    The Departments declined to extend the exemption to cover a broader range of

employers, because doing so would have undermined the contraceptive care requirement and

improperly empowered non-church employers to impose their religious beliefs on their

employees. The Departments did, however, pledge to work with non-profit organizations with

religious objections to contraception to develop an alternative mechanism for providing

contraceptive coverage to their employees. 17

        35.    In 2013, the Departments issued regulations that provided an accommodation for

religious non-profit organizations that objected to providing contraceptive coverage on religious

grounds (“Accommodation”). The regulations exempted eligible employers from the

contraceptive care requirement, but also set up a separate system through which insurers (and

other third parties) paid the full cost of contraceptive care for employees. Employees who

obtained care through the Accommodation continued to receive seamless coverage for

contraceptive care notwithstanding the accommodation provided for their employers. 18

        36.    The Departments subsequently expanded the Accommodation to cover closely

held, for-profit companies in response to the Supreme Court’s holding in Burwell v. Hobby

Lobby Stores, Inc., 573 U.S. 682 (2014). 19 Hobby Lobby involved for-profit employers who


   16
      See 76 Fed. Reg. at 46,623; 80 Fed. Reg. at 41,325.
   17
      See 77 Fed. Reg. at 8,728.
   18
      See 78 Fed. Reg. at 39,871, 39,892-39,897.
   19
      80 Fed. Reg. at 41,323.

                                                    9
contended that the contraceptive care requirement violated their rights to religious liberty under

the Religious Freedom Restoration Act. The Supreme Court upheld the employers’ challenge on

the ground that the Accommodation provided an alternative, less burdensome method for

providing contraceptive coverage to employees of employers with religious objections.

        37.    In a separate group of cases, consolidated for review by the Supreme Court as

Zubik v. Burwell, 136 S. Ct. 1557 (2016), religious non-profit employers challenged the validity

of the Accommodation itself. The employers contended that the Accommodation made them

complicit in the provision of contraception to their employees, in violation of their religious

beliefs, and demanded that the Departments provide them with the same exemption extended to

houses of worship. In May 2016, the consolidated cases were remanded for further

consideration of whether the Accommodation could be altered to address employers’ concerns

while still providing employees with full, seamless contraceptive coverage.

        38.     In July 2016, the Departments published a Request for Information (“RFI”),

seeking input from interested parties as to whether the regulations could be modified to “resolve

the objections asserted by the plaintiffs in [Zubik], while still ensuring that the affected women

receive full and equal health coverage, including contraceptive coverage.” 20

        39.    In January 2017, after review of the more than 54,000 comments submitted in

response to the RFI, the Departments announced that they had been unable to identify a feasible,

less burdensome alternative that would satisfy employers’ religious objections while still




   20
      DOL, FAQs About the Affordable Care Act Implementation Part 36 (Jan. 9, 2017),
available at https://www.dol.gov/sites/default/files/ebsa/about-ebsa/our-activities/resource-
center/faqs/aca-part-36.pdf.

                                                     10
ensuring that “women receive full and equal health coverage, including contraceptive

coverage.” 21

         C.     The Interim Final Rules

         40.    On May 4, 2017, President Trump issued an Executive Order 22 that directed the

Departments to consider amending the contraceptive coverage regulations in order to

“vigorously promote religious liberty.” 23 Specifically, the Executive Order instructed the

Departments to “consider issuing amended regulations . . . to address conscience-based

objections to the preventative-care mandate.” In remarks explaining the Order, the President

indicated that the Departments would amend the contraceptive services regulations to satisfy the

objections raised by the plaintiffs in the Zubik cases—that the new regulations would expand

exemptions for employers with objections to contraception and weaken the Accommodation.

         41.    On October 6, 2017, the Departments issued two Interim Final Rules (“IFRs”)—

referred to herein as the “Religious IFR” and the “Moral IFR”—in order to fulfill this directive.

The same day, the Departments began stipulating to dismiss the Zubik cases, and to resolve

additional litigation challenging the contraceptive mandate, based upon the IFRs.

         42.    The IFRs created new “expanded exemptions” to the contraceptive care

requirement. The Religious IFR automatically exempted all employers—non-profit and for-

profit organizations alike—with religious objections to contraception from complying with the

contraceptive care requirement. The Moral IFR exempted all non-profit employers and non-




   21
        Id.
   22
        Executive Order Promoting Free Speech and Religious Liberty (May 4, 2017).
   23
        White House Press Release, May 3, 2017.

                                                    11
publicly traded for-profit employers with moral objections to contraception from complying with

the contraceptive care requirement.

       43.     The IFRs also gave exempted employers the authority to decide whether their

employees receive independent contraceptive care coverage through the Accommodation.

       44.     The exemptions in the IFRs applied only to the contraceptive care requirement.

The IFRs did not provide any exemption or accommodation for employers with religious or

moral objections to other medical services covered by the ACA in general, or the preventive

services requirement in particular.

       45.     The Departments’ decision to create these expanded exemptions was not justified

by any change in the medical research or evidence underlying the contraceptive care

requirement.

       46.     Instead, the Departments wrote in the IFRs that, for the last seven years, they

misinterpreted the evidence supporting the contraceptive care requirement and misunderstood

the government’s interest in ensuring that women have access to contraceptive care and services.

       47.     In the IFRs, the Departments rejected the evidence-based studies that they

previously relied upon, and the expert recommendations that led to the creation of the

contraceptive care requirement.

       48.     The IFRs created or modified four regulations that codify the expanded

exemptions. See 45 CFR §§ 147.130 through 147.133.

       49.     In relevant part, the regulations in the Religious IFR state that the HRSA “will

exempt from any guidelines’ requirements that relate to the provision of contraceptive services”

any “objecting entities” based on those entities’ “sincerely held religious beliefs.” 45 CFR

147.132(a)(1), (2). Objecting entities include “(A) A church, an integrated auxiliary of a church,


                                                    12
a convention or association of churches, or a religious order[;] (B) A nonprofit organization[;]

(C) A closely held for-profit entity[;] (D) A for-profit entity that is not closely held[;] (E) Any

other non-governmental employer,” as well “An institution of higher education as defined in 20

U.S.C. 1002” and “A health insurance issuer offering group or individual insurance coverage.”

Id. § 147.132(a)(i)–(iii).

       50.      In relevant part, the regulations in the Moral IFR state that the HRSA “will

exempt from any guidelines’ requirements that relate to the provision of contraceptive services”

any “objecting entities” based on those entities’ “sincerely held moral convictions.” 45 CFR

147.133(a)(1), (2). Objecting entities include “(A) A nonprofit organization; . . . (B) A for-profit

entity that has no publicly traded ownership interests,” as well as “An institution of higher

education as defined in 20 U.S.C. 1002,” and “A health insurance issuer offering group or

individual insurance coverage.” Id. § 147.133(a)(i)–(iii).

       D.       The Final Rules

       51.      On November 15, 2018, the Departments issued Final Rules that codified the

IFRs. See 83 Fed. Reg. 57536 (Nov. 15, 2018) (“Religious Final Rule”); 83 Fed. Reg. 57592

(Nov. 15, 2018) (“Moral Final Rule”).

       52.      The Final Rules, which were scheduled to become effective on January 14, 2019,

finalize the expanded exemptions set forth in the IFRs in the same form. The Final Rules, and the

regulations finalized as part of those rules, maintain all the expanded exemptions adopted in the

IFRs. They continue to give employers with religious or moral objections to contraception a

choice between using an expanded exemption or participating in the Accommodation.




                                                     13
       E.      Impact of the Rules

       53.     The Rules selectively exempt employers from the provisions of the ACA added

by Congress to guarantee women equal access to preventive medical care. The new exemptions

created by the Rules will impose significant harms on employees, their families, and the

Commonwealth.

       54.     The Departments anticipate that the Rules will cause hundreds of thousands of

policy holders plus their dependents to lose comprehensive, no-cost contraceptive coverage

under the ACA.

       55.     The Departments calculate that, as a direct result of the Rules, between 70,515

and 126,400 women of childbearing age who are currently using an FDA-approved method of

contraception will lose employer-based coverage for their chosen method of contraception.

       56.     The Departments expect that the direct, out-of-pocket cost of contraceptive care

for women who lose coverage will be between $41.2 and $67.3 million annually.

       57.     Many women who lose coverage will be forced to seek contraceptive care from

sources other than their usual health care providers. Others will forgo contraception altogether,

leading to an increase in unintended pregnancies and negative health consequences for women

and children. An increase in negative health consequences will impose additional costs and

burdens on women, their families, and the States in which they live.

       58.     The Departments likely underestimate the impact of the Rules. For example, the

Departments assume, based upon what they acknowledge is insufficient evidence, that employers

with moral and religious objections to contraception will make limited use of the new

exemptions created by the Rules. The Departments claim that no significant number of new

employers—meaning employers that did not already qualify for the Accommodation or Church



                                                    14
Exemption under the prior regulations—will make use of the new exemptions, and that the vast

majority of employees who work for employers that have moral or religious objections to

contraception will continue to receive contraceptive coverage despite the Rules.

II.      Massachusetts’ Commitment to Ensuring Access to Contraception

         59.   Massachusetts has long recognized the critical role that access to contraceptive

care and services plays in the health and wellbeing of women, children, and families across the

State.

         60.   The Commonwealth supports access to contraceptive care and services through an

interrelated system composed of: (a) direct coverage of family planning services for individuals

eligible for the Commonwealth’s Medicaid program, called MassHealth; (b) a network of family

planning program providers that receive reimbursement from the Massachusetts Department of

Public Health’s (“DPH”) Sexual and Reproductive Health Program (“SRHP”); and (c) a

contraceptive coverage law that requires health plans to cover contraception on the same terms

as other outpatient medical care.

         61.   This system works to reduce the number of unintended pregnancies, the rate of

sexually transmitted infections, and negative health consequence for women and children across

the State.

         62.   The economic costs of unintended pregnancies are a particular concern for the

Commonwealth. A majority of unintended births in Massachusetts are publicly funded. Publicly

funded care for unintended pregnancies, including births, miscarriages, abortions, and essential

infant care costs Massachusetts in excess of $100 million per year.




                                                   15
       A.      MassHealth Program

       63.     The Commonwealth’s Medicaid program, MassHealth, provides access to

integrated health care services that promote health, well-being, and quality of life for almost two

million Massachusetts residents. As part of that mission, MassHealth guarantees its members

access to contraceptive care and services.

       64.     MassHealth provides coverage for approximately 150,000 residents who have

commercial coverage, including employer-sponsored insurance and student health insurance.

MassHealth serves as a secondary payer for these residents for services not otherwise covered by

their commercial insurance.

       65.     Eligibility for MassHealth is determined by a combination of income, household

composition, age, and medical status.

       66.     Eligible women who lose all or part of their employer-sponsored coverage under

the Rules are entitled to receive coverage for contraceptive care and services through

MassHealth.

       67.     Under Medicaid rules, Massachusetts is responsible for paying 10% of all family

planning services covered by MassHealth.

       B.      Department of Public Health-Funded Clinics

       68.      Women may also access contraceptive care through DPH’s SRHP-funded family

planning programs.

       69.     SRHP funds health care services, including contraceptive care and services,

through reimbursement for services provided by a statewide network of family planning program

providers. Funded services include complete gynecological and breast exams, diagnosis and

treatment of sexually transmitted diseases, emergency contraception, and birth control.



                                                    16
         70.     Persons eligible for services funded by SRHP include (a) uninsured

Massachusetts residents who make less than 300% of the federal poverty level,

(b) Massachusetts residents of any insurance status who need confidential care, and

(c) Massachusetts residents who make less than 300% of the federal poverty level and have a

health plan that does not cover all contraception methods and services.

         C.      Contraceptive Equity Law and ACCESS Act

         71.     In 2002, Massachusetts enacted legislation, titled “An Act providing equitable

coverage of services under health plans,” to expand coverage for contraceptive services, drugs

and devices (“Contraceptive Equity Law”). 24

         72.     The Contraceptive Equity Law requires that certain employer-sponsored health

plans that provide coverage for outpatient services, prescriptions, or devices provide the same

level of coverage for FDA-approved contraceptive services, prescriptions, and devices. 25

         73.     Unlike the ACA, the Contraceptive Equity Law did not mandate no-cost

contraceptive coverage. Women covered by the law would still be responsible for significant

cost-sharing payments to access contraceptive care.

         74.     To remedy that gap, the Legislature passed an “Act relative to advancing

contraceptive coverage and economic security in our state,” or the “ACCESS Act,” in 2017. The

ACCESS Act prohibited the same employer-sponsored health plans from imposing cost-sharing

requirements, like deductibles and copayments, in connection with the provision of

contraception.




   24
        See Mass. St. 2002, c. 49, §§ 1–4.
   25
        M.G.L. c. § 175, § 47W; M.G.L. c. 176A, § 8W; M.G.L. c. 176B, § 4W; M.G.L. c. 176G,
§ 4O.

                                                     17
        75.    The ACCESS Act and Contraceptive Equity Law do not apply to self-insured

employer plans, which are governed by ERISA. Approximately 56% of Massachusetts residents

who have private commercial health insurance receive coverage through a self-insured plan. 26

        D.     Harm to Massachusetts from the Rules

        76.    As a result of the Rules, the number of Massachusetts residents with employer-

sponsored insurance that provides comprehensive coverage for contraceptive care and services

will decrease. This will cause concrete harm to the Commonwealth.

        77.    Based upon the Departments’ calculations in the Rules—and after accounting for

Massachusetts’ share of the national population, as well as the fact that approximately 56% of

Massachusetts residents with private commercial insurance are covered by a self-funded plan—

between 829 and 1,486 Massachusetts women of childbearing age who are currently using

contraception will lose contraceptive coverage under the ACA.

        78.    The Departments acknowledge that some of these women who lose coverage will

seek and receive state-subsidized contraceptive care.

        79.    Some Massachusetts women who lose coverage will qualify for MassHealth and

will utilize that coverage as a secondary payer for contraceptive care and services.

Massachusetts will be required to pay a portion of the costs for this care.

        80.    Some women will be eligible for, and likely receive, contraceptive care and

services through SRHP-funded programs.

        81.    Some Massachusetts women will forgo contraceptive services altogether, because

the loss of their employer-sponsored coverage will make care unaffordable or inaccessible. As a



   26
       Center for Health Information and Analysis, Enrollment Trends 3 (Feb. 2018), available at
http://www.chiamass.gov/assets/Uploads/enrollment/2018-feb/Enrollment-Trends-Feb-2018-
Report.pdf.
                                                     18
result, Massachusetts will see an increase in unintended pregnancies and other negative health

outcomes which will impose direct costs on the Commonwealth. MassHealth will cover the

medical care associated with some of the unintended pregnancies and other preventable

conditions attributable to the Rules.

       82.     Finally, the Rules will cause significant harm to the Commonwealth’s sovereign

interest in protecting the health, safety, and well-being of its residents, and in ensuring that they

are not improperly excluded from the benefits that flow from participation in the federal system,

including the rights and privileges secured by the U.S. Constitution and federal law.

       83.     On May 2, 2019, the U.S. Court of Appeals for the First Circuit held that the

Commonwealth has Article III standing to challenge the Rules because the Commonwealth faces

an imminent risk of fiscal injury that is fairly traceable to the Rules and likely to be redressed by

a decision in its favor. See Massachusetts v. U.S. Dept. of Health & Human Servs., 923 F.3d 209,

221-28 (1st Cir. 2019). Specifically, the First Circuit ruled that there is a substantial risk that

women in Massachusetts will lose contraceptive coverage because of the Rules, and a substantial

likelihood that the Commonwealth will incur costs providing replacement contraceptive care and

services or prenatal and postnatal care to some of those women. Id. at 221-27.

                                              CLAIMS

                                       COUNT ONE
                  Procedural Violation of the Administrative Procedure Act

       84.     The Commonwealth realleges and incorporates by reference each of the

paragraphs of this Second Amended Complaint.

       85.     The Administrative Procedure Act (“APA”) provides a cause of action for parties

adversely affected or aggrieved by agency action for which there is no other adequate remedy in

court. 5 U.S.C. §§ 702–704.

                                                      19
        86.    Under the APA, a reviewing court shall “hold unlawful and set aside agency

action, findings, and conclusions found to be . . . without observance of procedure required by

law.” 5 U.S.C. § 706(2)(D).

        87.    The APA requires an agency to give a “general notice of proposed rulemaking”

and provide “interested persons an opportunity to participate in the rule making through

submission of written data, views, or arguments with or without opportunity for oral

presentation” before regulations are implemented. 5 U.S.C. §§ 553(b), (c).

        88.    The Departments did not engage in notice and comment rulemaking as required

by the APA.

        89.    The Departments implemented the expanded exemptions through IFRs that were

issued without prior notice and became effective immediately upon their release on October 6,

2017.

        90.    In the IFRs, the Departments solicited post-implementation comments on whether

the expanded exemptions should be finalized.

        91.    During the post-implementation comment period, the Departments engaged in

conduct—including resolving the Zubik cases and other litigation—which demonstrated that they

had already decided to finalize the expanded exemptions.

        92.    The Final Rules codify the expanded exemptions implemented through the IFRs

without material change.

        93.    The post-implementation comment period provided by the Departments did not

satisfy the procedural requirements of 5 U.S.C. §§ 553(b), (c). The Departments did not have

authority to disregard the APA’s rulemaking requirements. None of the limited exceptions to the

notice and comment requirements are applicable to the Rules. In particular, the Departments did



                                                   20
not have good cause to forgo notice and comment rulemaking because it would not have been

“impracticable, unnecessary, or contrary to the public interest” to provide the public with notice

and accept public comments before promulgating the rules. 5 U.S.C. § 553(b)(B).

                                     COUNT TWO
Violation of the Administrative Procedure Act – Arbitrary, Capricious, Not in Accordance
                   with the Law, and In Excess of Statutory Authority

       94.     The Commonwealth realleges and incorporates by reference each of the

paragraphs of this Second Amended Complaint.

       95.     Under the APA, a reviewing court shall “hold unlawful and set aside agency

action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law” or “in excess of statutory . . . authority.” 5 U.S.C.

§ 706(2)(A) and (C).

       96.     The expanded exemptions created by the Rules are arbitrary, capricious, not in

accordance with the law, and exceed the Defendants’ authority under the ACA.

       97.     The ACA requires that group health plans and health insurance issuers offering

group or individual health insurance cover the preventative care services identified in the

HRSA’s Women’s Preventative Service Guidelines. 42 U.S.C. § 300gg-13(a)(4). Among the

preventative care services identified in HRSA’s Guidelines are all FDA-approved contraceptives

and family planning counseling. The ACA and the HRSA Guidelines therefore require that all

group health plans cover contraception.

       98.     The ACA does not authorize the Departments to exempt regulated employers,

universities, and insurers from the contraceptive care mandate.

       99.     The expanded exemptions are not required by the Religious Freedom Restoration

Act or any other provision of federal law.



                                                     21
       100.    The Rules are inconsistent with the ACA’ anti-discrimination provisions and

other federal anti-discrimination laws, including Title VII of the Civil Rights Act of 1964. The

expanded exemptions selectively target women by nullifying provisions of the ACA intended by

Congress to guarantee women equal access to preventive medicine. The expanded exemptions

will have the effect of denying women access to medically necessary care while leaving

coverage for men unchanged.

       101.    The Rules are invalid and must be set aside.

                                       COUNT THREE
                             Violation of the Establishment Clause

       102.    The Commonwealth realleges and incorporates by reference each of the

paragraphs of this Second Amended Complaint.

       103.    Under the APA, a reviewing court shall “hold unlawful and set aside agency

action, findings, and conclusions found to be . . . contrary to constitutional right, power, privilege

or immunity.” 5 U.S.C. § 706(2)(B).

       104.    The new exemptions created by the Religious Final Rule violate the

Establishment Clause of the First Amendment to the U.S. Constitution. The Departments have

used their rulemaking authority for the primary purpose, and with the principal effect, of

advancing and endorsing religious interests.

       105.    The Departments have acted to promote employers’ religious beliefs over the

autonomy of women—and other employees—who do not share those beliefs.

       106.    Through the Rules, the Departments have empowered employers to impose their

religious beliefs on their employees and their employees’ dependents. The new exemptions

grant employers veto power over whether employees receive separate contraceptive coverage




                                                     22
through the Accommodation. Employers have no legitimate interest injecting their religious

beliefs into this independent method for providing contraceptive coverage.

       107.    The Rules advance employers’ religious beliefs by imposing constitutionally

impermissible harm on employees. In addition to effectively depriving some women of needed

care entirely, the new exemptions will impose significant financial, logistical, informational, and

administrative burdens on the thousands of employees who lose contraceptive coverage.

                                         COUNT FOUR
                                  Violations of Equal Protection

       108.    The Commonwealth realleges and incorporates by reference each of the foregoing

paragraphs of this Second Amended Complaint.

       109.    Under the APA, a reviewing court shall “hold unlawful and set aside agency

action, findings, and conclusions found to be . . . contrary to constitutional right, power, privilege

or immunity.” 5 U.S.C. § 706(2)(B).

       110.    The Departments have violated the equal protection guarantee implicit in the Due

Process Clause of the Fifth Amendment to the U.S. Constitution. The new exemptions created

by the Rules impermissibly target women for adverse treatment.

       111.    The Rules insert a gender-based classification into the ACA’s preventive care

provisions by selectively authorizing employers to use their religious and moral beliefs to deny

critical health insurance coverage for women.

       112.    The new exemptions undermine protections inserted into the ACA by Congress

for the explicit purpose of guaranteeing women equal access to preventive medicine.

       113.    The new exemptions will result in women losing access to medically necessary

contraceptive care and services while leaving coverage for men unchanged.




                                                     23
       114.    The new exemptions do not serve an important governmental objective sufficient

to justify the gender-based discrimination.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Commonwealth of Massachusetts requests that this Court grant the

following relief:

       (1)     Enter a judgment declaring that the Rules, as well as the relevant portions of the

regulations adopted in the Rules, 45 CFR 147.130 to 147.133; 26 CFR Part 54; and 29 CFR Part

2590, violate the Administrative Procedure Act, 5 U.S.C. §§ 706(2)(A)–(D), and must be set

aside, and the First and Fifth Amendments to the U.S. Constitution;

       (2)     Issue a permanent injunction barring the Defendants from implementing or

enforcing the Rules; and

       (3)     Grant any other or additional relief that this Court may determine is necessary or

appropriate.

                                              Respectfully submitted,

                                              COMMONWEALTH OF MASSACHUSETTS,

                                              MAURA HEALEY
                                              ATTORNEY GENERAL

                                                /s/ Julia E. Kobick
                                              Jonathan B. Miller, BBO # 663012
                                              Jon Burke, BBO # 673472
                                              Julia E. Kobick, BBO # 680194
                                              Elizabeth Carnes Flynn, BBO # 687708
                                              Assistant Attorneys General
                                              Office of the Massachusetts Attorney General
                                              One Ashburton Place
                                              Boston, MA 02108
                                              (617) 963-2559
Dated: July 8, 2019                           Julia.Kobick@state.ma.us

                                                    24
                                    CERTIFICATE OF SERVICE

        I certify that this document filed through the CM/ECF system will be sent electronically
to registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on July 8, 2019.


                                                     /s/ Julia Kobick
                                                     Julia Kobick
                                                     Assistant Attorney General




                                                    25
